Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 04/04/2022, in which, claim(s) 10-18 are pending.
Claim(s) 1-9 is/are cancelled.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 10-18 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim. 

Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 15 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim with “a microprocessor…”. 

Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 15 have been fully considered and are not persuasive.  The claim reciting “a read/write unit for…” does not showed proper structure.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues Kubota does not teaches particularly “a license filed identification”; therefore, it cannot teach the “extracting of the license file identification and “comparing of the license file identification”. (See remarks pp. 6-7)
The Examiner respectfully disagrees. Although Kubota does not use the terms “extract” and “license filed identification”; however, the functions are there.
Kubota teaches comparing “Key ID” to the “Key ID” acquired from “the license file”. In order to compared the Key ID, it must first extract/readout from the content file before it can be compared, and action is allow to performed when there is a matched and denied/prohibits when Key ID do not coincide [Kubota; ¶45-48, 51].
Regarding the “license file identification”. It is a term cited by The Applicant. Since the “license file identification” is compared to the “exchange storage medium identification”. It can be any name + identification. As such, a key ID from the license file is sufficient to read on the claimed limitation.
Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 reciting “extracting license information from the license file and operating the control device in a manner dependent on the license information”; however, it is unclear the function of operating in a manner dependent on the license information.


Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a read/write unit for…” in claim 15 is limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (Pat. No.: US 2015/0081047 A1; hereinafter R1).
Regarding claims 10 and 15, R1 discloses a method for operating an electrical control device on the basis of license information stored on an exchangeable storage medium, wherein the method comprises:
reading out an exchangeable storage medium identification of the exchangeable storage medium (acquire the KEY ID, the identifier of the hardware key, wherein the hardware key maybe the storage medium, USB memory, connector, etc., [R1; ¶32, 40-48; fig. 1-3 and associated text]); 
reading a license file stored on the exchangeable storage medium (request, by the license file generation unit for a license file, the license file maybe stored at the storage medium/memory [R1; ¶32, 40-48; fig. 1-3 and associated text]);
extracting a license file identification from the license file read (extract the KEY ID from the license file [R1; ¶32, 40-48; fig. 1-3 and associated text]); 
comparing the license file identification with the exchangeable storage medium identification (compare if the KEY ID matches [R1; ¶32, 40-48; fig. 1-3 and associated text]); and 
when the license file identification corresponds to the exchangeable storage medium identification:
extracting license information from the license file and operating the control device in a manner dependent on the license information, and (ii) storing the license file identification and the license information in the control device (the extracting of the license file includes KEY ID, user identification information, etc., when the KEY ID is correct, write the license file to the license storage unit of the hardware key, in which the license file maybe used for updating the storage content in the first maintenance mode [R1; ¶32, 40-48; fig. 1-3 and associated text]).

Regarding claim 12, R1 discloses the method according to claim 10, wherein the license file identification and the license information are stored in an encrypted manner in the license file (the information is encrypted within the license file [R1; ¶32, 40-48; fig. 1-3 and associated text]).

Regarding claim 13, R1 discloses the method according to claim 10, wherein the control device has a set of possible functions, wherein the license information controls which of the possible functions are able to be carried out (the matches of KEY ID and valid license file allow the update of storage and different maintenance mode [R1; ¶32, 40-48; fig. 1-3 and associated text]).

Regarding claim 14, R1 discloses the method according to claim 10, wherein the exchangeable storage medium identification is an exchangeable storage medium serial number (unique identifier of the memory device [R1; ¶21, 32; fig. 1]).

Regarding claim 16, R1 discloses the electrical control device according to claim 15, wherein the control device comprises the exchangeable storage medium, wherein the exchangeable storage medium is configured for storing license information (storing license data and license file [R1; ¶32, 40-48; fig. 1-3 and associated text]).

Regarding claim 17, R1 discloses the electrical control device according to claim 15, wherein the control device is a frequency converter, a servo-converter or a motion controller (servo controller [R1; ¶19]).

Regarding claim 18, R1 discloses the electrical control device according to claim 15, wherein the exchangeable storage medium is an SD card (USB or other attachable storage memory [R1; ¶32; fig. 1-2 and associated text]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (Pat. No.: US 2015/0081047 A1; hereinafter R1) in view of Hughes et al. (Pub. No.: US 2008/0319779 A1; hereinafter R2).
Regarding claim 11, R1 discloses the method according to claim 10, when the license file identification stored in the control device corresponds to the exchangeable storage medium identification, generating a license file on the exchangeable storage medium, wherein the generated license file contains the license file identification stored in the control device and the license information stored in the control device (the license file includes KEY ID, user identification information, etc., when the KEY ID is correct, generate the license file, transmit it to the license storage unit and write the license file to the license storage unit of the hardware key, in which the license file maybe used for updating the storage content in the first maintenance mode [R1; ¶32, 40-48; fig. 1-3 and associated text]).
R1 does not explicilty discloses wherein for a case where no license file is stored on the exchangeable storage medium, the method comprises: comparing the exchangeable storage medium identification with a license file identification stored in the control device; however, in a related and analogous art, R2 teaches this feature.
In particular, R2 teaches comparing the plugged USB storage identifier to the USB storage identifier on the license that is stored in the BC, a computer device that attached to the plugged USB device, and when the identifier matched, perform processing in accordance with any entitlements [R2; ¶73-76; fig. 3, 6 and associated text]. IT would have been obvious before the effective filing date of the claimed invention to modify R1 in view of R2 with the motivation to authenticate the storage device secure and fast, even when it does not contain a license file.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAO Q HO/Primary Examiner, Art Unit 2432